In satisfaction of two indictments, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and attempted robbery in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a predicate felon to an aggregate term of 10 years in prison, to be followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Peters, Lahtinen, McCarthy and Garry, JJ., *1417concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.